DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24, 28-51, 55-64, 66, 68-69 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Holden and Zhou teaches that it was known in the art to capture information about the viewer to generate a viewer profile using inferred information about the viewer and target advertisements based on the viewer profile. However, the prior art fails to teach to suggest “wherein the set-top box is configured to determine the accuracy of the attribute, preference, or segment of the viewer by comparing the inferred attribute, preference or segment to a customer profile; wherein the set-top-box configured to generate a correlation coefficient for each inferred attribute, preference, or segment, the correlation coefficient based on the accuracy of the inferred attribute, preference or segment to a viewer profile; wherein the set-top box is configured to update the viewer profile for the viewer with the determined correlation coefficients for each of the inferred attribute, preference, or segment; wherein the set-top-box is configured to select advertising content based on one or more ad profiles, each of the one or more ad profiles including match criteria, the match criteria indicating a desired attribute, preference, segment, or correlation coefficient, the selecting of advertising content includes: the set-top box configured to determine the match criteria of at least one of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shah et al. (US Pat. 10,171,877) discloses a system for dynamically selecting supplemental content based on viewer emotions.
	Zavesky et al. (US Pub. 2018/0310060) discloses advertisement generation based on a user image. 
	Klappert et al. (US Pub. 2018/0103295) discloses a method for recommending media assets to users based on content of other media assets. 
	Candelore (US Pub. 2016/0227280) discloses content that reacts to viewers. 
	Burger et al. (US Pub. 2015/0296239) discloses selection of advertisements via viewer feedback.
 	Aronsson et al. (US Pub. 2013/0283162) discloses a system for dynamic content modification based on user reactions. 
	Klarfeld et al. (US Pub. 2003/0067554) discloses a system for personalized TV. 
. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 18, 2022